     Case: 1:20-cv-04693 Document #: 39 Filed: 06/11/21 Page 1 of 5 PageID #:214




                      IN THE UNTED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

BENJAMIN GARNER AND DEBORAH                           )
SCHICK, individually and on behalf of all             )
similarly situated individuals,                       )       Case No. 1:20-cv-04693
                                                      )
       Plaintiffs,                                    )       JURY TRIAL DEMANDED
                                                      )
v.                                                    )
                                                      )
ALLSTATE INSURANCE COMPANY, an                        )
Illinois insurance company,                           )
                                                      )
       Defendant.                                     )

           JOINT STATUS REPORT SUBMITTED IN ACCORDANCE WITH
                 THE COURT’S MARCH 12, 2021 ORDER (Dkt. 35)

        The Parties, in response to the Court’s Order of March 12, 2021 (Dkt. 35), hereby submit
the following Joint Status Report:

(1) The current deadlines imposed by the Court and whether the matter has been referred
to the Magistrate Judge in any fashion (e,g., for discovery supervision; for resolution of a
motion; for settlement; etc.)

         No matters have been referred to Magistrate Judge Cox, the designated magistrate judge
in this case. The current deadlines imposed by the Court are as follows:

           •   The deadline for the completion of fact discovery is 8/23/21; and
           •   The Court orders the parties to file a joint written status report by 6/13/21.

       Plaintiff requests a 90-day extension of the fact discovery deadline until November 21,
2021. The extension will enable the parties to effectuate any remaining discovery, resolve any
discovery disputes, and schedule all depositions prior to proceeding to expert discovery.

        Rather than extend the discovery deadline arbitrarily, which Allstate Insurance Company
(“Allstate”) opposes, Allstate requests that the Court stay the current fact discovery deadline
pending its ruling on Allstate’s Partial Motion to Dismiss (Dkt. 17 filed October 19, 2020) and, if
necessary, until Allstate serves its Answer to the Complaint.




                                                 1
    Case: 1:20-cv-04693 Document #: 39 Filed: 06/11/21 Page 2 of 5 PageID #:215




(2) The progress of discovery, if discovery is ongoing

       Plaintiffs’ Position

        Discovery is ongoing. The Parties have exchanged Rule 26(a)(1) disclosures and have
exchanged initial written discovery. On January 29, 2021, Plaintiffs served their responses to
Defendant’s first set of discovery requests, along with their corresponding document production.
Allstate also served its responses to Plaintiffs’ first set of discovery requests on January 29,
2021, however, Allstate withheld its document production citing the need for a confidentiality
order. On March 11, 2021, after the Confidentiality Order was entered in this case, Allstate
produced the documents responsive to Plaintiff’s first set of discovery requests. Plaintiffs need
relevant documents (including emails) and data prior to scheduling depositions, which will
include a Rule 30(b)(6) examination of the Defendant’s designee together with depositions of at
least some of the nine witnesses identified by Allstate in its Rule 26(a)(1) disclosures.

       Defendant’s Position

       Allstate produced documents to Plaintiffs on March 11, 2021. Allstate will conduct
additional discovery, if necessary, following the Court’s ruling on the pending Partial Motion to
Dismiss (Dkt. 17).

(3) the status of briefing on unresolved motions, if any

        On October 19, 2020, Allstate filed a Partial Motion to Dismiss or, in the Alternative,
Motion to Stay (Dkt. 17). On November 17, 2020 Plaintiffs filed an Opposition (Dkt. 25), and
Allstate filed its Reply on December 4, 2020 (Dkt. 27). Following the Supreme Court’s decision
in Facebook, Inc. v. Duguid, the Court directed the parties to file supplemental briefs regarding
how Facebook impacts Allstate’s pending partial motion to dismiss. (Dkt. 36). The Court also
denied Allstate’s Motion to Stay as moot in light of the Facebook decision. Allstate filed its
supplemental brief on April 16, 2021 (Dkt. 37), and Plaintiffs filed their supplemental brief on
April 30, 2021 (Dkt. 38). Briefing is now complete, and the motion is pending. Plaintiffs
anticipate, following appropriate discovery, moving for class certification.

(4) whether the parties have engaged or are engaging in settlement discussions and the
status of those discussions

       Plaintiffs’ Position

        The Parties have not yet engaged in settlement discussions. This case should be resolved
on a class basis with the assistance of a mediator.

       Defendant’s Position

       Allstate does not believe this matter should be referred to class mediation at this time, but
does not foreclose the possibility to participating in mediation if and when appropriate.



                                                 2
    Case: 1:20-cv-04693 Document #: 39 Filed: 06/11/21 Page 3 of 5 PageID #:216




(5) for cases without any future court dates, an agreed proposed schedule

       Not Applicable.

(6) for cases that have future court dates and if the parties believe there is good cause to
extend the current deadlines, a proposed amended schedule and the basis for the request

        Plaintiffs’ Position As stated above, Plaintiffs request a brief 90-day extension of the
current fact discovery cut-off until November 21, 2021. This brief extension will permit the
parties sufficient time to schedule and complete all depositions and will provide sufficient time
to effectuate any remaining discovery that may be necessary. Thereafter, the parties will proceed
to the expert discovery phase.

   Further, Plaintiff requests that the Court enter an Order setting the following deadlines for
expert discovery and class certification briefing dates:

   •   Initial Expert Disclosures Due
           o Plaintiffs’ disclosures due December 6, 2021
           o Allstate’s disclosures due January 6, 2022
   •   Rebuttal Expert Disclosures
           o February 3, 2022
   •   Deadline to Complete Expert Discovery
           o March 7, 2022
   •   Class Certification
           o Motion: April 5, 2022; opposition: May 23, 2022; reply: June 8, 2022

        Defendant’s Position Allstate requests that the Court stay the current fact discovery
deadline pending its ruling on Allstate’s Partial Motion to Dismiss (Dkt. 17). Allstate does not
object to the Court’s entry of an expert discovery or class certification briefing schedule, but
believes that any such entry is premature while the motion to dismiss remains pending.

(7) a request for any agreed action that the Court can take without a hearing

       None at this time.

(8) Whether the parties believe a telephonic hearing or in-person hearing is necessary
within the next 60 days, and, if so, the issue(s) that warrants discussion and the parties’
respective positions.

       None at this time.




                                                 3
    Case: 1:20-cv-04693 Document #: 39 Filed: 06/11/21 Page 4 of 5 PageID #:217



                                      Respectfully Submitted,
                                      BENJAMIN GARNER & DEBORAH SCHICK,
                                      individually and on behalf of two Classes of
                                      similarly situated individuals

Dated: June 11, 2021                  By:    /s/ Steven L. Woodrow
                                              One of Plaintiffs’ Attorneys

                                      Marc E. McCallister
                                      mem@mccallisterlawgroup.com
                                      Gary D. McCallister
                                      gdm@mccallisterlawgroup.com
                                      McCallister Law Group
                                      200 North LaSalle Street, Suite 2150
                                      Chicago, IL 60601
                                      (312) 345-0611

                                      Steven L. Woodrow
                                      swoodrow@woodrowpeluso.com
                                      Patrick H. Peluso
                                      ppeluso@woodrowpeluso.com
                                      Woodrow & Peluso, LLC
                                      3900 E. Mexico Avenue, Suite 300
                                      Denver, Colorado 80210
                                      Tel: 720-213-0675
                                      Fax: 303-927-0809
                                      Attorneys for Plaintiffs and the Classes


                                      ALLSTATE INSURANCE COMPANY

Dated: June 11, 2021                  By: /s/ Lewis S. Wiener
                                              One of Defendant’s Attorneys

                                      Lewis S. Wiener
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      700 Sixth Street, N.W., Suite 700
                                      Washington, DC 20001
                                      Telephone: 202-383-0140
                                      Facsimile: 202-637-3593
                                      lewiswiener@eversheds-sutherland.com

                                      Timothy J. McCaffrey (Bar No. 6229804)
                                      EVERSHEDS SUTHERLAND (US) LLP
                                      900 N. Michigan Avenue, Suite 1000
                                      Chicago, IL 60611


                                         4
    Case: 1:20-cv-04693 Document #: 39 Filed: 06/11/21 Page 5 of 5 PageID #:218




                                             Telephone: 312-535-4445
                                             Facsimile: 312-724-9322
                                             timmcaffrey@eversheds-sutherland.com

                                             Francis X. Nolan, IV (pro hac vice)
                                             EVERSHEDS SUTHERLAND (US) LLP
                                             The Grace Building
                                             1114 Avenue of the Americas, 40th Fl.
                                             New York, NY 10036
                                             Telephone: 212-389-5083
                                             Facsimile: 212-389-5099
                                             franknolan@eversheds-sutherland.com

                                             Attorneys for Defendant




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via the Court’s ECF system on June 11,

2021.

                                             /s/ Steven L. Woodrow




                                                5
